The opinion of the Court was delivered by
Colcook, J.
The jury had no 'power to find such a verdict. The issue submitted to them was, whether demandant was married, and whether her husband was legally seized. The verdict is therefore irregular, and must be set aside.
Olarke, for the motion. Evans, contra.
If the jury had found the issue for the plaintiff, a writ of dower would then have been issued to commissioners, according to the provisions of the act of assembly, whose duty it would have been to have *adineasured dower, or assessed a sum of money in lieu thereof; and then it may be made a question, whether she is to be endowed according to the improved value, or according to the value at the time of alienation; but in the proceedings had in this case, the question could not be involved.
The motion is granted.
Gantt, Cheves, and Johnson, JJ., concurred.
See Act of 1824, 6 Stat. 238, § 3.